UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4103



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TERRELL ANTOINE CONRAD,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-04-255)


Submitted:   February 28, 2006            Decided:   April 21, 2006


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Greensboro,
North Carolina, Robert Albert Jamison Lang, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Terrell Antoine Conrad pled guilty to one count of

possession with intent to distribute seventeen grams of cocaine

base       (“crack”),   in   violation    of     21   U.S.C.A.   §   841(a)(1)   and

(b)(1)(B) (West 1999 & Supp. 2005) (Count One), and one count of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2000).            The government filed an information

pursuant to 21 U.S.C. § 851 (2000), seeking enhanced penalties

based on Conrad’s prior drug felony convictions.                      The district

court sentenced Conrad to 120 months in prison.                      Conrad timely

appealed. Conrad’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that in his opinion there

are no meritorious issues for appeal but questioning whether

Conrad’s sentence violates the Sixth Amendment because it was

enhanced based on facts that were neither admitted by Conrad nor

proven beyond a reasonable doubt. Conrad was informed of his right

to file a pro se supplemental brief, but failed to file one.1                     We

affirm Conrad’s conviction and sentence.
               The district court sentenced Conrad under the mandatory

federal sentencing guidelines and established a base offense level

of twenty-eight.        U.S. Sentencing Guidelines Manual § 2D1.1(c)(6)
(2004).        The court reached this offense level by finding that

Conrad was responsible for 31.77 grams of crack. The court applied


       1
      Conrad was granted two extensions of time to file a
supplemental pro se brief but he failed to file one.       We deny
Conrad’s pending motion for an additional extension of time to file
a pro se supplemental brief.

                                         - 2 -
a three-level downward adjustment for acceptance of responsibility

under USSG § 3E1.1(a) and (b), yielding a total offense level of

twenty-five.       Conrad’s criminal history score category was V,

resulting in a guideline range of 100 to 125 months in prison.

USSG Ch. 5, Pt. A (Sentencing Table). The district court sentenced

Conrad to 120 months in prison, the statutory minimum sentence

based on Conrad’s prior felony drug offense convictions.                        18

U.S.C.A. §§ 841(b)(1)(B), 851.

              Conrad   argues   that    his    sentence     violates    the   Sixth

Amendment because it was based in part on drug quantities that were

neither admitted by Conrad nor proven beyond a reasonable doubt.

Because Conrad preserved this issue by objecting at sentencing

based upon Blakely v. Washington, 542 U.S. 296 (2004), our review

is de novo.     United States v. Mackins, 315 F.3d 399, 405 (4th Cir.

2003).   When a defendant preserves a Sixth Amendment error, “we

must reverse unless we find this constitutional error harmless

beyond a reasonable doubt, with the Government bearing the burden

of proving harmlessness.”          Id. (citations omitted); see United
States   v.    White,   405     F.3d   208,    223   (4th    Cir.)     (discussing

difference in burden of proving that error affected substantial

rights under harmless error standard in Fed. R. App. P. 52(a), and

plain error standard in Fed. R. App. P. 52(b)), cert. denied, 126

S. Ct. 668 (2005).

              In United States v. Booker, the Supreme Court held that

the mandatory manner in which the federal sentencing guidelines

required courts to impose sentencing enhancements based on facts


                                       - 3 -
found by the court by a preponderance of the evidence violated the

Sixth Amendment.       543 U.S. 220 (2005).        Post-Booker, courts must

calculate the appropriate guideline range, consider the range in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and impose a sentence.

If a court imposes a sentence outside the guideline range, it must

state its reasons for doing so.        United States v. Hughes, 401 F.3d

540, 546 (4th Cir. 2005).

           Excluding the drug quantities that Conrad did not admit

and   without   the    reduction    Conrad   received      for   acceptance   of

responsibility,2 his offense level would have been twenty-six and,
thus, his guideline range would have been 110 to 137 months of

imprisonment.    USSG Ch. 5, Pt. A (Sentencing Table).             Because the

120-month sentence Conrad received is within that guideline range,

we find no Sixth Amendment error.           Evans, 416 F.3d at 300-01.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Conrad’s conviction and sentence.
This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court    for   leave   to    withdraw   from




      2
      See United States v. Evans, 416 F.3d 298, 300 n.4 (4th Cir.
2005).

                                     - 4 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -